UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 Commission File Number 000-52546 Oldwebsites.com, Inc. (Name of Small business Issuer in its charter) Utah 98-0212805 (State or other jurisdiction of (I.R.S.Employer Incorporation or organization) Identification No.) 175 East 400 South Suite 900, Salt Lake City, Utah 801-531-0404 (Address of principal executive offices) (Zip Code) (Issuer's telephone number) www.oldwebsites.com (Web Address) (Copies to:) Steve Taylor, 175 East 400 South, Suite 900 Salt Lake City, Utah, 84111801 578-3283 Securities to be registered under Section 12 (b) of the Act: Title of each class: N/A Name of each exchange on which Registered:N/A Securities to be registered under Section 12(g) of the Act:Common Shares No Par Value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes ()No ( x ) Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the ActYes ()No (x ) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No[ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.Yes( x )No( ) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large Accelerated Filer () Accelerated Filer() Non-Accelerated Filer() Smaller Reporting Company( x ) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ x ] No [ ] As at June 30, 2009, the aggregate market value of the voting stock held by non-affiliates of the registrant, based on the average bid and ask prices of $0.03 and $0.03 respectively, namely $0.03 x 4,885,768 common shares outstanding was $146,573. As of March 15, 2010, there were 7,909,345 shares of $0.00 par value common stock outstanding. Amendment to the Annual Report of Form 10-K for the Year Ended December 31, 2009 Explanatory Note Oldwebsites.com, Inc. (the "Company") is filing this Amendment on Form 10-K/A to amend our annual report filed on Form 10-K for the period ended December 31, 2009 which was originally filed on March 15, 2010. Our annual report failed to include "The Management Report on Internal Control over Financing Reporting". Additionally, our original annual report concluded that our disclosure controls and procedures to be effective. With the failure to include the Management Report on Internal Control over Financing Reporting it was re-assessed that the disclosure controls and procedures were in fact not effective. This amendment includes a revised report in Item 9A (T) to include "The Management Report on Internal Control over Financial Reporting". This amendment includes a revised report in Item 9A (T) of our disclosure controls and procedures which we have reassessed and deemed not effective at the time of filing our original 10-K report due to not including The Management Report on Internal Control over Financial Reporting. Also ammended in this revised report are the Principal Executive Officer and Principal Financial Officer certifications for the fiscal 2009 Form 10-K to include the introductory language of Paragraph 4 and the language of Paragraph 4(b) of Item 601(b)(31) of Regulation S-K All other disclosures and exhibits as filed in our Form 10-K filed on March 15, 2010 are hereby incorporated by reference. There are no other changes to the original Form 10-K, other than those outlined in this document. Oldwebsites.com, Inc. INDEX Table of Contents Part I Item 1. Business 3 Item 1A. Risk Factors 6 Item 1B. Unresolved Staff Comments 6 Item 2. Properties 6 Item 3. Legal Proceedings 6 Item 4. Submission of Matters to a Vote of Security Holders 6 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 7 Item 6. Selected Financial Data 8 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 11 Item 8. Financial Statements and Supplemental Data 12 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosures 13 Item 9A(T). Controls and Procedures. 13 Part III Item 10. Directors, Executive Officers,. and Corporate Governance 14 Item 11. Executive Compensation 15 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholders Matters 16 Item 13. Certain Relationships and Related Transactions and Director Independence 16 Item 14. Principal Accountant Fees and Services 18 Part IV Item 15. Exhibits, Financial Statement Schedules 18 FORWARD LOOKING STATEMENTS Oldwebsites.com, Inc. (the "Company", "we" or "us") cautions readers that certain important factors may affect our actual results and could cause such results to differ materially from any forward-looking statements that may have been made in this Form 10-K or that are otherwise made by or on behalf of us. For this purpose, any statements contained in the Form 10-K that are not statements of historical fact may be deemed to be forward-looking statements. Without limiting the generality of the foregoing, words such as "may," "expect," "believe," "anticipate," "intend," "could," "estimate," "plan" or “continue" or the negative other variations thereof or comparable terminology are intended to identify forward-looking statements. Factors that may affect our results include, but are not limited to, our limited history of non-profitability, our dependence on a limited number of customers and key personnel, the need for additional financing and our dependence on certain industries. We are also subject to other risks detailed herein or detailed from time to time in our filings with the Securities and Exchange Commission. Part I ITEM 1. BUSINESS Introduction Oldwebsites.com, Inc. ("the Company") is a Utah corporation originally incorporated on August 26, 1999 as Fiberglass.com, Inc. Maydao Corporation (formerly known as RecycleNet Corporation) acquired the Company as a wholly owned subsidiary on January 2, 2001. Maydao Corporation operated a buy/sell/trade exchange for anything that is scrap or used.Fiberglass.com, Inc. had traditionally been focused on the composite materials industry with its Business-to-Business online portal. Management identified that a category of used items that was a growing commodity that could be bought or sold was old websites and domain names. On July 8, 2003, Fiberglass.com, Inc. created, within its portal business, a custom exchange to buy and sell old websites, www.oldwebsites.com On February 16, 2007, the name of the Company was changed from Fiberglass.com, Inc. to Oldwebsites.com, Inc. Subsequently, on June 6, 2007, Maydao Corporation announced the spin-off of Oldwebsites.com, Inc. to its shareholders effective September 7, 2007.As of the date of the spin-off, Oldwebsites.com, Inc. functions as its own fully reporting entity. Company History Revenues in Oldwebsites.com, Inc. had been from the Business-to-Business online portal, which was focused on the composite materials industry.The Company charged a monthly fee for services that were provided to customers. In July 2003, the Company created within its portal business a custom exchange to buy and sell old websites and domain names, www.oldwebsites.com. In 2007, the Company turned its focus on the operation and further development of this exchange while still continuing with its portal services for the composite materials industry as a secondary line of business. 3 On January 1, 2008, the Company engaged in an affiliate marketing agreement with Cooksmill NetSystems, Inc, a related party through common ownership.Through this affiliate marketing agreement, Cooksmill NetSystems, Inc. paid the Company (the “Affiliate”) a commission on net Pay-Per-Lead service sales generated by customers referred by the Company’s web sites. Oldwebsites.com, Inc. owned and/or managed intangible assets in the form of websites and domain names. The Company anticipated capturing revenue by charging a percentage of the value of the web sites or domain names sold in the exchange.To date, no websites have been sold through the exchange. At a board meeting held on September 24, 2009, the Board of Directors decided that due to the economic downturn, that the Company could no longer sustain the business plan of the development of websites with a 3 to 5 year time sale horizon.As the Company has accumulated deficits, negative cash flows from operations, and losses since inception the Company can no longer sustain these operations as a going concern. The Company recommended that Cooksmill NetSystems, Inc, acquire all of the intangible assets of the Company, which were comprised of twenty-four websites for the debt owed to Cooksmill NetSystems Inc. of $46,000 in lieu of cash payment.The Company did not have any cash in order to pay this debt and did not anticipate having the cash in the future to retire this debt. As the intangible assets of the Company have nominal value, the sale price and form of consideration was determined by the recommendation of the Board of Directors in order to dispose of the intangible assets of the Company, to discontinue the ongoing losses occurring, and to eliminate the debt owed by the Company. Mr. James Roszel and Mr. Paul Roszel are both principals of Cooksmill NetSystems Inc. and members of the Board of Directors of the Company.Due to this potential conflict of interest, the Board of Directors did not engage in any negotiations and referred this proposal directly to the shareholders for approval.Cooksmill NetSystems, Inc, Paul Roszel and his immediate family including James Roszel, as the related parties in this transaction withheld their votes from this proposal, thus allowing the minority shareholders to vote on this matter. At the Annual Meeting of Shareholders held on November 25, 2009 the shareholders unanimously approved that Cooksmill NetSystems Inc acquire all of the intangible assets of the Company, which were comprised of twenty-four websites for the debt owed to Cooksmill NetSystems Inc. of $46,000 in lieu of cash payment.As the operations of the Company consisted solely of the intangible assets comprised of the twenty-four websites, the divestiture of the intangible assets of the Company discontinued all of the operations within Oldwebsites.com. As Cooksmill NetSystems, Inc. is a related party, the gain on sale/forgiveness of debt was recorded as additional paid-in capital as a shareholder contribution. The completion date of this transaction was at the end of business on November 30, 2009. As of November 30, 2009, upon divestiture of the intangible assets of the Company, all of the operations within Oldwebsites.com were discontinued. Discontinuing the operations within the Company did not affect its classification as a shell company. The stock of the Company continues to have a market and to be publically traded on the Over The Counter Bulletin Board (OTCBB). Additional information about this transaction can be viewed in the Definitive Proxy Statement, as previously filed on November 10, 2009. 4 Mission The Company no longer has any operations or revenues and is actively pursuing potential transactions including, but not limited to, financings, corporate merger or acquisition. Effect of Governmental Regulations The Company is unaware of any existing or probable government regulations that would have any material negative impact on our business. Reports to Security Holders The Company intends to prepare and deliver to its security holders an annual report each year, which will include audited financial statements. The Company is a "reporting company" under the Securities Exchange Act of 1934 and is required to file annual, quarterly and periodic reports with the Securities and Exchange Commission, such as Forms 10-K, 10-Q, and 8-K. The reports are available at the Commission's Public Reference Room at 450 Fifth Street, NW, Washington, DC 20549, telephone 1-800-SEC-0330 and may be retrieved electronically via the Internet at www.sec.gov. Employees The Company has no employees. Prior to the divestiture of the operations of the Company all management and staff were retained on an unwritten contract basis under a related party transaction with Inter-Continental Recycling Inc. Because of the affiliation between Inter-Continental and the Company, the agreement between them had no definite duration and continued as necessary for the conduct of business by the Company. Inter-Continental assigned and provided employees to the Company as long as the Company required them and could pay the associated costs. Inter-Continental provided services to and for the Company by employees of Inter-Continental. There was no mark-up or other charges incurred by the Company from Inter-Continental and the Company paid the same amount for services for the Inter-Continental employees, as did Inter-Continental.The management/staff charges for the twelve months ended December 31, 2009 and 2008 were $0 and $19,319, respectively. The Company was invoiced for the salary as well as employee benefits, such as deductions for Canada Pension Plans and Employment Insurance, which are deductions mandated by the Canadian Government. Management of the Company believed this arrangement to be beneficial to the Company in that all payroll and employee withholding transactions were consolidated into one company, Inter-Continental, thereby saving the Company a duplicative expense. Also, Inter-Continental was responsible for acquiring and maintaining appropriate insurance covering liabilities, including employee conduct. 5 ITEM 1A.RISK FACTORS As a “smaller reporting company” as defined by Item 10 of Regulation S-K, the Company is not required to provide information required by this Item. ITEM 1B.UNRESOLVED STAFF COMMENTS None ITEM 2. PROPERTIES Facilities The Company does not currently own any operating facilities.The Company’s corporate offices are located at 175 East 400 South, Suite 900, Salt Lake City, Utah.The Company also maintains shared office space at 7 Darren Place, Guelph, Ontario, Canada. The Company believes that the current facilities will be adequate for the foreseeable future. All research and development activities are performed in these facilities. ITEM 3. LEGAL PROCEEDINGS Neither the Company, nor any of its officers, directors, or greater than 10% beneficial shareholders, are involved in any litigation or legal proceedings involving the business of the Company. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS The Annual Meeting for the year ended December 31, 2008 for Oldwebsites.com, Inc. was held on November 25, 2009.The following matters were submitted to a vote of the Company's security holders and all items were passed: Item A:Election of Directors The three persons elected, as directors of the Company were James Roszel, Paul Roszel, and Terrence Millie: The voting results are as follows: For Against Abstain James Roszel - - Paul Roszel - - Terrence Millie - - Item B: Appointment of Independent Public Accountants The Board of Directors has appointed HANSEN, BARNETT & MAXWELL, P.C., certified public accountants, Salt Lake City, Utah, to be the independent public accountants for the Company during the coming year and until the next annual shareholders meeting of the Company.Hansen, Barnett & Maxwell, P.C. has served as the Company’s public accountants since inception and the Board is requesting that the shareholders ratify that appointment. 6 The voting results are as follows: For Against Abstain Common Shares - - Item C:To approve the divestiture of the operating assets of the Company to Cooksmill NetSystems Inc. Cooksmill NetSystems Inc. will acquire the operating assets of the Company in exchange for the debt owing to Cooksmill NetSystems Inc. Cooksmill NetSystems, Inc. is a wholly owned subsidiary of Inter-Continental Recycling Inc., a company that is owned and beneficially held by Mr. Paul Roszel, a director of the Company and his immediate family.Due to a potential conflict of interest Cooksmill NetSystems, Inc, James Roszel and his immediate family including Paul Roszel, as the related parties in this transaction abstained voting on this proposal, thus allowing the minority shareholders to vote on this matter. The voting results are as follows: For Against Abstain Common Shares - Part II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information The Company has authorized 150,000,000 common shares. There are no provisions in the Articles of Incorporation of the Company that would delay, defer, or prevent a change in control of the Company. The Company has no debt securities issued. On April 15, 2008 FINRA (Financial Industry Regulatory Authority) cleared the request for an unpriced quotation on the OTC Bulletin Board for Oldwebsites.com, Inc common stock.The stock symbol for Oldwebsites.com, Inc. is “OLDW”.The Company's shares are traded on the over-the-counter bulletin board securities market. The following table gives the range of high and low bid information for the Company's common shares for each quarter since the inception of trading on April 15, 2008. Because the Company's shares are traded in the over-the-counter market, the quotations shown below reflect inter-dealer prices without retail mark up, markdown or commission and they may not represent actual transactions. Fiscal Quarter High Bid Low Bid 1st Quarter, 2009 $ $ 2nd Quarter, 2009 $ $ 3rd Quarter, 2009 $ $ 4th quarter, 2009 $ $ Fiscal Quarter High Bid Low Bid 1st Quarter, 2008 $ $ 2nd Quarter, 2008 $ $ 3rd Quarter, 2008 $ $ 4th quarter, 2008 $ $ 7 As of December 31, 2009, the number of shareholders of record of the Company’s common shares was 700.The Company has not declared or paid any cash dividends.It is not anticipated that any cash dividends will be declared or paid in the near future. There are no contractual or other restrictions that limit the ability of the Company to pay dividends on its common shares and none are anticipated in the future. Recent Sales of Unregistered Securities The Company has made no offers or sales of unregistered securities during the year ended December 31, 2009 and none are intended at the present time. ITEM 6.SELECTED FINANCIAL DATA As a “smaller reporting company” as defined by Item 10 of Regulation S-K, the Company is not required to provide information required by this Item. ITEM 7. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion of the financial condition and results of operations of the Company should be read in conjunction with the financial statements and notes related thereto, included elsewhere in this report. Overview Prior to November 30, 2009 and the sale of the assets of the Company, Oldwebsites.com, Inc., operated an online exchange for buying and selling old web sites and domain names. This was through the custom development of websites with a 3 to 5 year time sale horizon.The Company anticipated capturing revenue by charging a percentage of the value of the web sites or domain names sold in the exchange.To date, no websites had been sold through the exchange. At a board meeting held on September 24, 2009, the Board of Directors decided that due to the economic downturn, that the Company could no longer sustain the business plan of the development of websites with a 3 to 5 year time sale horizon.As the Company has accumulated deficits, negative cash flows from operations, and losses since inception the Company can no longer sustain these operations as a going concern. The only revenue being recorded by the Company was from an affiliate marketing agreement with Cooksmill NetSystems, Inc.Cooksmill NetSystems, Inc. paid the Company (the “Affiliate”) a commission on net pay-per-lead sales generated by customers referred by the Company’s web sites. Since May 2008, the Company had received accumulative working capital loan proceeds of $54,000 from Cooksmill NetSystems, Inc. the major shareholder of the Company of which $8,000 is unpaid as of December 31, 2009.Cooksmill NetSystems Inc. is an entity controlled by Mr. Paul Roszel, a Director of the Company and his immediate family, including James Roszel, the President, Chief Executive Officer and a Director of the Company.This loan was to allow the Company to pay for expenses.This loan is due on demand and bears no interest.At this time, the Company had no other external debt. As the Company could no longer be sustained as a going concern, the Board of Directors recommended discontinuing the operations within Oldwebsites.com, Inc. 8 The Company recommended that Cooksmill NetSystems, Inc, acquire all of the intangible assets of the Company, which were comprised of twenty-four websites for the debt owed to Cooksmill NetSystems Inc. as of November 30, 2009 of $46,000 in lieu of cash payment.The Company did not have any cash in order to pay this debt and did not anticipate having the cash in the future to retire this debt. As Cooksmill NetSystems, Inc. is a related party, the gain on sale/forgiveness of debt was recorded as additional paid-in capital as a shareholder contribution. As the intangible assets of the Company have nominal value the sale price and form of consideration was determined by the recommendation of the Board of Directors in order to dispose of the intangible assets of the Company,discontinue the ongoing losses occurring, and eliminate the debt owed by the Company.No negotiations of this proposed divestiture we engaged in by the Board of Directors due to a conflict of interest. The recommendation for Cooksmill NetSystems, Inc. to acquire the intangible assets of the Company in lieu of payment of the debt owed to Cooksmill NetSystems Inc. was directly referred to the shareholders for vote.Cooksmill NetSystems, Inc, Paul Roszel and his immediate family including James Roszel, as the related parties, withheld their votes from this proposal, allowing the minority shareholders to vote on this matter. Mr. James Roszel and Mr. Paul Roszel, are both principals of Cooksmill NetSystems Inc. and members of the Board of Directors of the Company.Due to this potential conflict of interest the Board of Directors did not engage in any negotiations and referred this proposal directly to the shareholders for approval.The acquisition of all of the intangible assets of Oldwebsites.com, Inc. by Cooksmill NetSystems Inc. would benefit the shareholders of the Company in that this would retire the debt owed to Cooksmill NetSystems Inc., it would discontinue the continuing losses of the Company, and would position the Company to be more attractive for potential transactions including, but not limited to, corporate merger or acquisition.At this time the Company has not entered into any potential transactions related to corporate merger or acquisition. At the Annual Meeting of Shareholders held on November 25, 2009 the shareholders unanimously approved Cooksmill NetSystems Inc to acquire all of the intangible assets of the Company, which were comprised of twenty-four websites for the debt owed to Cooksmill NetSystems Inc. of $46,000 in lieu of cash payment.As the operations of the Company consisted solely of the intangible assets comprised of the twenty-four websites, the divestiture of the intangible assets of the Company discontinued all of the operations within Oldwebsites.com. The completion date of this transaction was at the end of the business day on November 30, 2009. The shareholders of the Company did not receive any consideration as a result of the sale.There was no impact from the sale of the intangible assets on the ownership of the Company.In our view this will not have any federal income tax consequences to the shareholders. Discontinuing the operations within the Company did not affect its classification as a shell company. The stock of the Company continues to be publicly traded.The stock of the Company will continue to have a market and be traded on the Over The Counter Bulletin Board (OTCBB). With the sale of the intangible assets, the Company no longer has any operations or future revenues, and is actively pursuing potential transactions including, but not limited to, financings, corporate merger or acquisition. 9 Results of Operations The Company has an accumulated deficit, negative cash flows from operations and losses since inception. This situation raises substantial doubt about its ability to continue as a going concern. The Company believed that the shift in the focus of the operations would be sufficient to fund its ongoing operations but this was not realized. The Company was unsuccessful in these efforts and discontinued its operations with the sale of its intangible assets on November 30, 2009. Sales Revenues For the Year Ended December 31, Sales Revenues $ $ Prior to November 30, 2009 and the sale of the assets of the Company, Oldwebsites.com, Inc., operated an online exchange for buying and selling old web sites and domain names. This was through the custom development of websites with a 3 to 5 year time sale horizon.The Company anticipated capturing revenue by charging a percentage of the value of the web sites or domain names sold in the exchange.To date, no websites had been sold through the exchange. At a board meeting held on September 24, 2009, the Board of Directors decided that due to the economic downturn, that the Company could no longer sustain the business plan of the development of websites with a 3 to 5 year time sale horizon.As the Company has accumulated deficits, negative cash flows from operations, and losses since inception the Company can no longer sustain these operations as a going concern. The only sales revenue being recorded by the Company was from an affiliate marketing agreement with Cooksmill NetSystems, Inc.Cooksmill NetSystems, Inc. paid the Company (the “Affiliate”) a commission on net pay-per-lead sales generated by customers referred by the Company’s web sites. Operating Expenses For the Year Ended December 31, Operating Expenses $ $ Operating Expenses decreased in 2009 over 2008 by $35,182. During 2009, management addressed the decreasing sales and drastically cut expenses as far back as possible. Net Profit / Loss For the Year Ended December 31, Net Loss $ ) $ ) The Company shows a net annual loss of $24,272 in 2009.As discussed above, the only revenue being recorded by the Company was from an affiliate marketing agreement with Cooksmill NetSystems, Inc.As the Company could no longer be sustained as a going concern, management significantly cut expenses to compensate for the decline in revenues. 10 Cash Position The Company’s cash position recorded at December 31, 2009 of $1,536 decreased from the December 31, 2008 cash position of $1,758. This reduction in cash is the direct result of the Company having minimal sales activity while incurring the expenses mentioned above. The Company had received a working capital loan of $54,000, from Cooksmill NetSystems Inc. to allow the Company to pay for expenses.This amount due to Cooksmill NetSystems Inc was partially eliminated in exchange for the intangible assets of the Company, leaving a balance of $8,000 as of December 31, 2009. Future Plans for Expansion With the sale of the intangible assets the Company no longer has any operations or revenues and is actively pursuing potential transactions including, but not limited to, financings, corporate merger or acquisition. Off Balance Sheet Arrangements None ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a “smaller reporting company” (as defined by Item 10 of Regulation S-K), the Company is not required to provide information required by this Item, as defined by Regulation S-K Item 305(e). 11 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTAL DATA OLDWEBSITES.COM, INC. INDEX TO FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm F-1 Balance Sheets F-2 Statements of Operations F-3 Statement of Stockholders' Equity (Deficit) F-4 Statements of Cash Flows F-5 Notes to Financial Statements F-6 12 HANSEN, BARNETT & MAXWELL, P.C. A Professional Corporation Registered with the Public Company CERTIFIED PUBLIC ACCOUNTANTS Accounting Oversight Board 5 Triad Center, Suite 750 Salt Lake City, UT 84180-1128 Phone: (801) 532-2200 Fax: (801) 532-7944 www.hbmcpas.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and the Board of Directors Oldwebsites.com, Inc. We have audited the balance sheets of Oldwebsites.com, Inc. as of December 31, 2009 and 2008 and the related statements of operations, stockholders' deficit and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. TheCompany is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Oldwebsites.com, Inc. as of December 31, 2009 and 2008 and the results of its operations and cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. The Company’s sale of operations, negative cash flows from operations and accumulated deficit raise substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters are also described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ HANSEN, BARNETT & MAXWELL, P.C. Salt Lake City, Utah March 11, 2010 F-1 OLDWEBSITES.COM, INC BALANCE SHEETS December 31, December 31, ASSETS Current Assets Cash $ $ Total Assets LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accrued expenses Loan payable to related party Total Current Liabilities Stockholders' Deficit Common shares - $0.00 par value; 150,000,000 shares authorized; 7,909,345 shares issued and outstanding, respectively Additional paid-in capital - Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these financial statements. F-2 OLDWEBSITES.COM, INC. STATEMENTS OF OPERATIONS For The Years Ended December 31, Sales $ $ Selling, general and administrative expenses ) ) Net Loss $ ) $ ) Basic and Diluted Loss Per Common Share $
